                    TN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        CIVIL NO. 3:17-cv-00643-FDW-DCK


  ERIC KINSINGER and DENISE                          )
  KINSINGER,                                         )
                                                     )
                 Plaintiffs,                         )
                                                     )
                                                     )
                                                     )      DECLARATION OF
                 vs.                                 )      DEBORAH ANNE GOOD
                                                     )
  SMARTCORE, LLC;                     )
  SMARTCORE ELECTRICAL, LLC;          )
  SMARTCORE ELECTRICAL                )
 SERVICES, LLC; SMARTCORE, LLC        )
 GROUP HEALTH BENEFIT PLAN;           )
 JARED CRAFTON CROOK;                 )
 STEVEN MATTHEW GOOD;                 )
 WILLIAM H. WINN, JR.; STAR           )
 MARKETING AND ADMINISTRATION, INC. )
 d/b/a STARMARK, INC.; TRUSTMARK LIFE )
 INSURANCE COMPANY; and TRUSTMARK )
 INSURANCE COMPANY,                   )
                                      )
        Defendants.                   )
                                                    )




         I, Deborah Anne Good, make the following declaration pursuant to 28 U.S.C. §
 1746:


         1.     I am a former project manager for SmartCore, LLC, a defendant in this
action. I am over eighteen (18) years of age and my statements herein are based on
personal knowledge.


         2.     In my role as a project manager, l was regularly present in the SmanCorc

Case 3:17-cv-00643-FDW-DCK Document 80-3 Filed 01/16/19 Page 1 of 2
l,tti('e. anJ l ,, ;\:- pa::-l)Hally acquainted with Eric Kinsinger. with whom I interacted
~;;ul.ul~    .H   the l,fti(c . .-\ t YariL,us times. tvtr. Kinsinger informed me that his wife Denise
w.1s ~-:hcJukd h' undergo a medical procedure in January of 2016. Specifically, a
hystcrcch)my.


        3.           The day before the procedure, Mr. Kinsinger and I were in a project
meeting when he receiYed a call from his wife' s doctor telling him the procedure that was
scheduled for the next day was not approved by insurance. He openly had the
 conwrsation ,,·ith the doctor' s office in the conference room where our project meeting
 was taking place.


            ➔.        Mr. Kinsinger then stepped out of the meeting to "call the insurance
 company·'. At that time, we (Nathalie Dillahunt, Jared Crook and myself) paused the
 project meeting and opened the conference room door. As we were waiting for Mr.
 Kinsinger· s return. we could overhear Mr. Kinsinger speaking with a Starmark
  representative. Mr. Kinsinger shared with us after he returned to the meeting that
  Starmark was denying coverage for the procedure. Mr. Kinsinger proceeded to then tell
  the three of us in the conference room that he and Mrs. Kinsinger planned to proceed
  with the procedure anyway even though they knew it would not be covered by
  SmartCore' s insurance or health benefits plan due to Starmark's denial of coverage.
  assumed it was denied due to a lack of medical necessity as Mr. Kinsinger stated that she
  was '·getting a hysterectomy so she wouldn't be so bitchy every month."



             I declare under penalty of perjury that the foregoing is true and correct.


                 Executed on December         Ij        , 2018.




                                2 80-3 Filed 01/16/19 Page 2 of 2
Case 3:17-cv-00643-FDW-DCK Document
